Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 05/13/2022 has been entered. 


DEATAILED ACTION
Receipt is acknowledged of claims filed on 05/13/2022
Claims 1, 2, 4-9, 11-17, 19, 20 and 22-28 are presented for examination.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-17, 19, 20 and 22-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 8, 15  and 25 are allowable in view of any of the previous references search considered to be closest to the applicant subject matter and does not teach at least one of the amended limitations of claim 1 nor the combination thereof.

“
1. (Currently Amended) A policy control method comprising:
receiving, by a first mobility management network element and from a second mobility management network element, a context of a terminal, wherein the context comprises first information of a policy association corresponding to the terminal, and wherein the first information comprises a first identifier of a policy control network element and a second identifier of a resource
corresponding to the policy association;

selecting, by the first mobility management network element according to the first
identifier, the policy control network element;

sending, by the first mobility management network element and to the policy control network element, an update request message comprising second information about the first mobility management network element and comprising the second identifier;

receiving, by the policy control network element and from the first mobility management network element, the update request message; and

updating, by the policy control network element according to the update request message, third information to the second information, 

             wherein the third information is about the second mobility management network element and corresponds to the second identifier.

Therefore, Claims 1, 2, 4-9, 11-17, 19, 20 and 22-28 are considered novel and non-obvious and are therefore allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646